REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the exhaust gas aftertreatment system of claim 8, the inclusion of:
“an ash dispenser coupled to an exhaust conduit upstream of the particulate filter, the ash dispenser configured to release a predetermined amount of ash into exhaust gas produced by the engine so as to pre-condition the particulate filter” was not found.
In the exhaust gas aftertreatment system of claim 16, the inclusion of:
“a controller configured to maintain an operating parameter of the engine constant while the filter releases the additive material, the operating parameter being at least one of an output shaft speed of the engine, a fuel consumption of the engine, or a throttle position” was not found.
In the exhaust gas aftertreatment system of claim 25, the inclusion of:
“a binder material combined with the predetermined amount of ash so as to facilitate application of the aqueous solution to the inlet cone” was not found.
The prior art of Peters (US 2021/0025305) teaches dispensing ash, as well as an additive material from which ash is generated, upstream of a particulate filter so as to pre-condition the particulate filter.  The prior art of Bacher (WO 2019/092186 A1) teaches applying an aqueous solution applied to an inlet cone of the particulate filter so as to release a predetermined amount of ash into the particulate filter when heated.  The prior art, however, does not fairly teach or suggest coupling an ash dispenser directly to the exhaust conduit; maintaining an operating parameter of the engine constant while releasing the additive material; or incorporating a binder material into the aqueous solution so as to facilitate attachment of the aqueous solution to the inlet cone as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746